DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4
 	The closest prior art, Culver et al. (U.S. 2019/0237169 A1), discloses an entity (e.g., MSO, doctor or hospital) inputs a standing buy request for applicable medical information needed for a patient. Seller (Hospital) has information that meets the criteria of the request. A hospital sees the buy request and, having a diagnosis that meets the criteria, provides the diagnosis (“data update”) to the system. These buyer requirements would drive behavior change because “bad data” would not be purchased. The hospital receives a financial reward so that it is compensated for the update.
 	However Culver does not explicitly disclose the non-transitory computer readable recording medium having stored a program wherein receiving a data request transmitted from a client device via a resource server, the data request including
attribute information, a data item and a quality request; transmitting, to the client device, a first token for requesting quality information indicating a quality of personal data 

Claims 5-9
 	The closest prior art, Culver et al. (U.S. 2019/0237169 A1), discloses an entity (e.g., MSO, doctor or hospital) inputs a standing buy request for applicable medical information needed for a patient. Seller (Hospital) has information that meets the criteria of the request. A hospital sees the buy request and, having a diagnosis that meets the criteria, provides the diagnosis (“data update”) to the system. These buyer requirements would drive behavior change because “bad data” would not be purchased. Validator reviews data shared by the seller and checks it against the criteria outlined in the seller’s request. The output of this validation would then be written to the shared ledger. Buyer pays the Validator and the Seller for their contribution in the process and then utilizes the information shared to retrieve the data asset.
 	However Culver does not disclose the method wherein transmitting, by the client device, a data request to the resource server, the data request including attribute
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2456